DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                 JOSEPH ABRAHAM VILLANUEVA,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D19-2577



                          September 1, 2021

Appeal from the Circuit Court for Hillsborough County; Nick
Nazaretian, Judge.

Howard L. Dimmig, II, Public Defender, and Lisa Lott, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.

PER CURIAM.

     Affirmed.

LaROSE, SMITH, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.